UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-5992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 22nd Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 22nd Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2008 Date of reporting period:June 1, 2007 – November 30, 2007 Item 1.Schedule of Investments JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2007 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets COMMON STOCKS Automotive Equipment and Parts Eagle Industry Co., Ltd. 380,000 $ 3,921,447 $ 5,382,863 $ 1,461,416 2.4 Valves and mechanical seals EXEDY Corporation 116,900 3,015,073 4,010,888 995,815 1.8 Drivetrain products Futaba Industrial Co., Ltd. 286,700 6,729,587 7,771,327 1,041,740 3.5 Exhaust system parts Koito Manufacturing Co., Ltd. 239,000 2,829,073 3,224,116 395,043 1.4 Lighting equipment Nittan Valve Co., Ltd. 344,800 2,948,998 2,170,428 (778,570 ) 1.0 Engine valves Tokai Rika Co., Ltd. 118,300 2,916,030 3,558,215 642,185 1.5 Electronic parts Total Automotive Equipment and Parts 22,360,208 26,117,837 3,757,629 11.6 Banks and Finance The Hachijuni Bank, Ltd. 348,000 2,588,690 2,748,399 159,709 1.2 General banking services Kansai Urban Banking Corporation 1,391,000 5,424,691 4,709,946 (714,745 ) 2.1 General banking services The San-in Godo Bank, Ltd. 248,000 2,295,820 2,264,595 (31,225 ) 1.0 General banking services Total Banks and Finance 10,309,201 9,722,940 (586,261 ) 4.3 Chemicals and Pharmaceuticals Hisamitsu Pharmaceutical Co., Inc. 157,000 4,364,712 4,736,368 371,656 2.1 Salonpas brand pharmaceuticals Taiyo Ink Mfg.Co., Ltd. 82,400 2,233,460 2,515,521 282,061 1.1 Resist inks for printed circuit boards Total Chemicals and Pharmaceuticals 6,598,172 7,251,889 653,717 3.2 Electric Mirai Co., Ltd. 271,300 $ 2,598,198 $ 3,078,374 $ 480,176 1.4 Plastic molded electric materials Total Electric 2,598,198 3,078,374 480,176 1.4 Electronics Daishinku Corp. 435,000 2,632,167 2,507,092 (125,075 ) 1.1 Monolithic crystal filters Sanshin Electronics Co., Ltd. 169,300 2,162,564 2,245,746 83,182 1.0 Semiconductors Total Electronics 4,794,731 4,752,838 (41,893 ) 2.1 Food Manufacturing Ozeki Co., Ltd. 99,400 2,617,479 2,810,716 193,237 1.2 Supermarket chain Total Food Manufacturing 2,617,479 2,810,716 193,237 1.2 Information and Software Daiwabo Information System Co., Ltd. 199,500 2,685,937 2,834,986 149,049 1.3 Information system and software Sorun Corporation 404,400 3,325,037 2,250,612 (1,074,425 ) 1.0 Computer software development SRA Holdings Inc. 231,000 3,004,099 3,910,847 906,748 1.7 Business application software Total Information and Software 9,015,073 8,996,445 (18,628 ) 4.0 Machinery and Machine Tools Disco Corporation 73,800 4,679,353 4,339,808 (339,545 ) 1.9 Cutting and grinding industrial machinery JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2007 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Hitachi Construction Machinery Co., Ltd. 81,100 2,072,643 2,899,428 826,785 1.2 Construction machinery O-M Ltd. 265,000 1,340,201 2,625,062 1,284,861 1.2 Automatic packaging equipment Yamatake Corporation 78,700 1,948,938 2,218,299 269,361 1.0 Industrial automation equipment Yuken Kogyo Co., Ltd. 626,000 2,226,520 2,147,832 (78,688) 1.0 Hydraulic equipment Total Machinery and Machine Tools 12,267,655 14,230,429 1,962,774 6.3 Miscellaneous Manufacturing Dowa Holdings, Co., Ltd. 346,000 3,392,928 2,414,787 (978,141) 1.0 Various metal-related products Furuno Electric Co., Ltd. 139,600 1,870,703 2,174,866 304,163 1.0 Marine equipment Sanyo Special Steel Co., Ltd. 453,000 3,185,546 3,145,238 (40,308) 1.4 Specialty steel products Tokai Rubber Industries, Ltd. 380,200 6,013,675 6,265,622 251,947 2.8 Rubber and plastic products Total Miscellaneous Manufacturing 14,462,852 14,000,513 (462,339) 6.2 Oil and Gas AOC Holdings, Inc. 253,900 3,920,138 4,088,191 168,053 1.8 Refines crude oil, natural gas, and minerals Total Oil and Gas 3,920,138 4,088,191 168,053 1.8 Real Estate and Warehouse Daibiru Corporation 314,400 3,139,610 4,077,050 937,440 1.8 Leases office buildings, apartments and hotels Suruga Corporation 253,800 5,703,228 4,799,676 (903,552) 2.1 Multi-unit commercial and residential building Total Real Estate and Warehouse 8,842,838 8,876,726 33,888 3.9 Restaurants Hiday Hidaka Corp. 223,500 $1,994,143 $2,360,894 $366,751 1.1 Chinese restaurant chain Total Restaurants 1,994,143 2,360,894 366,751 1.1 Retail Nishimatsuya Chain Co., Ltd. 160,500 2,007,569 2,251,871 244,302 1.0 Apparel chain Shimamura Co., Ltd. 40,800 3,930,038 4,166,527 236,489 1.9 Clothing chain Village Vanguard Co., Ltd. 452 2,484,059 2,454,464 (29,595) 1.1 Books, cd's, videos and office supplies Yaoko Co., Ltd. 84,400 2,043,108 2,500,572 457,464 1.1 Supermarkets Total Retail 10,464,774 11,373,434 908,660 5.1 Services Aeon Delight Co., Ltd. 326,400 3,660,779 6,775,199 3,114,420 3.0 Building management Meiko Network Japan Co., Ltd. 537,300 3,056,165 3,232,171 176,006 1.4 Private schools and academic tutoring Nippo Corporation 362,000 2,842,972 2,588,392 (254,580) 1.2 Heavy construction Yahagi Construction Co. Ltd. 540,000 3,175,552 2,232,068 (943,484) 1.0 General contractor Total Services 12,735,468 14,827,830 2,092,362 6.6 2 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2007 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Telecommunications Jupiter Telecommunications Co., Ltd.† 8,565 6,507,035 6,903,215 396,180 3.1 Cable television broadcasting Total Telecommunications 6,507,035 6,903,215 396,180 3.1 Textiles and Apparel Workman Co., Ltd. 181,900 1,970,079 3,423,576 1,453,497 1.5 Uniforms Total Textiles and Apparel 1,970,079 3,423,576 1,453,497 1.5 Wholesale Nagase
